NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         JUN 09 2016

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




JAMUL ACTION COMMITTEE; et al.,                  No. 15-16021

              Plaintiffs - Appellants,           D.C. No. 2:13-cv-01920-KJM-
                                                 KJN
 v.

JONODEV CHAUDHURI, Chairwoman                    MEMORANDUM*
of the National Indian Gaming
Commission; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                     Argued and Submitted December 7, 2015
                            San Francisco, California

Before: KOZINSKI, BYBEE, and CHRISTEN, Circuit Judges.

      1. The district court did not abuse its discretion by refusing to compel the

National Indian Gaming Commission (“NIGC”) to more quickly release a

supplemental environmental impact statement analyzing NIGC’s approval of Jamul



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Indian Village’s gaming management contract. Construction of the casino was not

contingent on NIGC’s approval of the management contract, see 25 U.S.C.

§ 2710(d)(9) (“An Indian tribe may enter into a management contract . . . .”

(emphasis added)), and NEPA therefore set no strict timetable for agency action in

this case, see Sierra Club v. Gorsuch, 715 F.2d 653, 658–59 (D.C. Cir. 1983)

(“Absent a precise statutory timetable or other factors counseling expeditious

action, an agency’s control over the timetable of [its action] is entitled to

considerable deference.”).

      2. The district court did not abuse its discretion by rejecting plaintiffs’

request for a preliminary injunction. Plaintiffs have not shown a likelihood of

success on the merits of their NEPA claim, and their contentions that defendants

violated the state–tribal compact and the Indian Gaming Regulatory Act are

likewise without merit. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

(2008) (“A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits.”).

      3. To the extent plaintiffs contend that the land on which the Jamul casino is

being built is not Indian land, circuit precedent forecloses that argument. See Big

Lagoon Rancheria v. California, 789 F.3d 947, 953 (9th Cir. 2015) (en banc).

      AFFIRMED.